— In an action for a divorce and ancillary relief, the plaintiff wife appeals, as limited by her brief, from so much of an order of the Supreme Court, Suffolk County (Hurley, J.), dated September 2, 1987, as (1) granted that branch of her motion for maintenance and child support only to the extent of awarding her $100 per week for maintenance and $100 per week for support of the parties’ two minor children; and (2) denied that branch of her motion which was for exclusive occupancy of the marital residence.
*669Ordered that the order is affirmed insofar as appealed from, with costs.
We find no basis for disturbing the monetary awards of pendente lite maintenance and child support, especially in light of the other pendente lite payments required to be made by the husband.
Further, the Supreme Court did not improvidently exercise its discretion in denying the wife’s request for exclusive occupancy of the marital residence based upon the evidence before it (cf., Wolfe v Wolfe, 111 AD2d 809). Mangano, J. P., Brown, Lawrence and Harwood, JJ., concur.